



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dowser, 2018 ONCA 1079

DATE: 20181221

DOCKET: C61715

Juriansz, Brown and Roberts JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Lawrence John Dowser

Appellant

Michael Dineen, for the appellant

Andrew Cappell, for the respondent

Heard: December 19, 2018

On appeal from the conviction entered on March 18, 2015
    and the sentence imposed on April 22, 2015, and amended May 22, 2015, by Justice
    Brian W. Abrams of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

We see no merit in this appeal. The appellant raises matters to which
    defence counsel at trial did not object, and which did not affect the fairness
    of the trial.

[2]

The appeal is dismissed.

[3]

Leave is granted to appeal sentence and the sentence appeal is allowed.
    The Crown concedes the trial judge made calculation errors. In the
    circumstances, we accept the appellants submissions the sentence imposed
    should have been time served.

[4]

We vary the sentence accordingly.


